Citation Nr: 1816188	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-20 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial schedular disability rating in excess of 10 percent for varicose veins of the right lower extremity prior to March 10, 2017, and in excess of 40 percent thereafter

2.  Entitlement to an extraschedular rating for varicose veins of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for varicose veins of the left lower extremity, to include on an extraschedular basis.

4.  Entitlement to an extraschedular rating for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004 and from August 2004 to March 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Phoenix Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for varicose veins of each lower extremity and assigned separate 10 percent ratings.  A notice of disagreement with the initial ratings assigned was received in July 2011; a statement of the case was issued in May 2014; and a substantive appeal was received in June 2014.

In July 2016, the Board remanded these matters for further development. 

In an April 2017 rating decision, the initial rating for varicose veins of the right lower extremity was increased to 40 percent effective March 10, 2017.  The Board has recharacterized the issues to reflect the staged ratings.  As the Veteran had not indicated satisfaction with the increased rating, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The issues of higher initial ratings on an extraschedular basis for right and left lower extremity varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACTS

1.  Throughout the period on appeal, the Veteran's service-connected varicose veins of the right lower extremity have been manifested by persistent edema and eczema with stasis pigmentation and intermittent ulceration; persistent subcutaneous induration and ulceration has not been shown or approximated.

2.  Throughout the period on appeal, the Veteran's service-connected varicose veins of the left lower extremity have been manifested by persistent edema and eczema with stasis pigmentation and intermittent ulceration; persistent subcutaneous induration and ulceration has not been shown or approximated.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular disability rating of 40 percent, but no higher, for varicose veins of the right lower extremity for the entire period on appeal, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7120 (2017). 

2.  The criteria for an initial schedular disability rating of 40 percent, but no higher, for varicose veins of the left lower extremity for the entire period on appeal, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Varicose Veins

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Varicose veins are rated under DC 7120.  Varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrant a 10 percent disability rating.  Varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrant a 20 percent disability rating.  A 40 percent disability rating is warranted for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrant a 60 percent disability rating.  Finally, a maximum schedular disability rating of 100 percent is warranted for varicose veins with massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120.

The Veteran contends that his varicose veins of the right lower extremity warrants an initial rating in excess of 10 percent prior to March 10, 2017, and should be rated higher than the currently-assigned disability rating of 40 percent under 38 C.F.R. § 4.104, DC 7120.  The Veteran also contends that his varicose veins of the left lower extremity warrants an initial rating in excess of 10 percent for the entire period on appeal.

On an August 2010 VA examination, the Veteran reported that he was initially diagnosed with varicose veins in 2005, which were surgically stripped without complication.  The Veteran reported that the varicose veins came back right after the surgery.  The Veteran also reported that he is not currently under any treatment and that the symptoms are relieved with rest and elevation of the legs.  The Veteran also reported that he had aching in his calves with a feeling of heaviness with prolonged standing.  The Veteran reported that varicose veins did not affect his occupation.  Upon examination of right lower extremity, there were mildly palpable varicose veins at the calf and ankle that were not tortuous.  The skin was intact and there was no edema or abnormal pigmentary changes.  Temperature was warm and normal to touch.  There was mild tenderness with palpation of the varicosity.  Upon examination of left lower extremity, there was minimal evidence of any varicosities and no tenderness with palpation.  The skin was intact and there was no edema or abnormal pigmentary changes.  

On a November 2010 VA examination, the Veteran reported intermittent moderate aching and tingling in the areas of the varicose veins in both lower extremities with prolonged standing and ambulation.  The Veteran denied any symptoms for cutaneous venous stasis ulcers.  The Veteran reported symptoms of lower extremity heaviness and edema, which he attributed to venous insufficiency.  The Veteran also reported that he uses knee high support stockings twice weekly for several hours at a time.  The examiner noted that there was no history of vascular trauma, vascular neoplasm, arteriovenous fistula, aneurysm, arteriosclerosis obliterans or thromboangitis obliterans.  The Veteran reported a history of varicose veins in his right and left lower legs with edema that was persistent with intermittent pain that was relieved by elevation or rest.  The Veteran also reported that he experiences aching, fatigue, throbbing, and heavy feeling after prolonged walking and standing.  The Veteran also reported that ulceration was not present.  Upon examination, the examiner noted that there was no edema present in both lower extremities.  There was also no stasis pigmentation or eczema in both legs and there was no ulceration in both legs.  The examiner described the varicose veins in Veteran's right leg as visible palpable varicosities in posterior lateral calf while sitting and more prominent when standing.  The examiner described the varicose veins in the Veteran's left leg as non-visible mildly palpable varicosities in posterior calf.  The examiner noted that the Veteran's varicose veins had no significant effect on his occupation. 

In a July 2011 VA dermatology consult, the physician noted that the Veteran had stasis dermatitis and severe hyperpigmentation.  The physician noted that the Veteran has large superficial veins, which have multiple varicosities.  The skin on both lower extremities was noted to be slightly edematous without any pitting edema and there was significant hyperpigmentation noted.

In a November 2012 VA primary care note, the Veteran reported pain and ulcers in his right foot because of varicose veins.  Upon examination of the right lower extremity, the physician noted that there was trace edema in right pretibial area with stasis dermatitis changes and several open ulcers and has faint pink discoloration on area that is very tender.

In a December 2012 VA dermatology note, the physician noted there was edema on the right lower extremity with stasis ulcer. 

On a November 2013 VA examination, the Veteran was diagnosed with varicose veins in both of his lower extremities.  The examiner noted that the Veteran had aching and fatigue in both legs after prolonged walking or standing.  Persistent stasis pigmentation or eczema, intermittent ulceration, and intermittent edema was noted in both lower extremities.  The examiner noted that the Veteran's varicose veins in both lower extremities substantially impacted his daily activities.

On a February 2014 VA examination, the Veteran reported that he has had three surgeries for varicose veins in both of his legs.  The examiner noted that the Veteran had asymptomatic visible varicose veins in both legs, aching and fatigue in both legs after prolonged standing or walking, symptoms are relieved by elevation of both extremities, symptoms relieved by compression hosiery on both extremities, persistent stasis pigmentation or eczema on both extremities, intermittent ulceration on both extremities, intermittent edema of both extremities, and constant pain at rest on both extremities.  The examiner also noted that the Veteran's varicose veins in both lower extremities impact his ability to work as they lead to fatigue after prolonged walking or standing. 

On an April 2016 VA examination, the examiner noted that the Veteran had asymptomatic visible varicose veins in both legs, aching and fatigue in both legs after prolonged standing or walking, symptoms are relieved by elevation of both extremities, symptoms relieved by compression hosiery on both extremities.  The examiner also noted that the Veteran had persistent and incipient stasis pigmentation or eczema on both extremities, intermittent ulceration on both extremities, intermittent edema of both extremities, persistent edema that is incompletely relieved by elevation of both extremities, persistent edema of both extremities, persistent subcutaneous induration of both extremities, massive board-like edema of both extremities and constant pain at rest on both extremities.  The examiner noted that the Veteran's varicose veins impact his ability to work and noted that prolonged standing or sitting should be avoided reasoning that this is a chronic incurable condition. 

On a March 2017 VA examination, the examiner cited to a November 2016 treatment record, which noted open wounds with irregular borders and moderate drainage.  The examiner noted that the Veteran had asymptomatic visible varicose veins in both extremities, aching in leg after prolonged standing in both extremities, aching in leg after prolonged walking in both extremities, fatigue in leg after prolonged standing in both extremities, symptoms relieved by elevation of extremity in both extremities, and symptoms relieved by compression hosiery in both extremities.  The examiner also noted that the Veteran had persistent stasis pigmentation in both extremities, persistent eczema in both extremities, intermittent ulceration in the right extremity, intermittent edema in both extremities, persistent edema that is incompletely relieved by elevation of extremity in right extremity, and persistent edema in right extremity.  The examiner noted that the Veteran's varicose veins impact his ability to work because he is unable to stand on his feet for a prolonged period of time. 

Affording the Veteran the benefit of the doubt, the Board finds that the symptoms associated with the Veteran's varicose veins more nearly approximate the criteria contemplated by 40 percent evaluations for each lower extremity.  38 C.F.R. § 4.7 (2017).  As detailed above, the November 2012 VA examiner noted trace edema with stasis dermatitis changes and several open ulcers with faint pink discoloration with tenderness.  Edema with severe hyperpigmentation was also indicated in the July 2011 VA examination report.  The November 2013 and February 2014 VA examiners noted persistent stasis pigmentation or eczema in both lower extremities.  In April 2016 VA examination, the examiner noted persistent and incipient stasis pigmentation or eczema in both lower extremities and March 2017 VA examiner noted persistent stasis pigmentation and persistent eczema in both lower extremities.  Accordingly, the evidence of record shows persistent edema, stasis pigmentation, and eczema with intermittent ulceration.

As such, the Board finds the Veteran's varicose veins of the right and left lower extremities to more nearly approximate the criteria for evaluations of 40 percent each under DC 7121.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.1, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Court noted that the "effective date should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested."  The above facts and analysis reflect that the severity of the Veteran's varicose veins has approximated the criteria for separate 40 percent ratings throughout the appeal period. 

The Board has considered whether the Veteran is entitled to ratings in excess of 40 percent for his service-connected varicose veins of the right and left lower extremities.  However, the evidence does not demonstrate persistent ulceration, as is required for a 60 percent rating under DC 7121.  Moreover, there is no evidence of board-like edema with constant pain on rest, as is required for a 100 percent rating.  See 38 C.F.R. § 4.104, DC 7121.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, the evidence shows no distinct periods of time during the appeal period, when his service-connected varicose veins of the right and left lower extremities varied to such an extent that ratings greater or less than 40 percent assigned herein would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that ratings of 40 percent, but no higher, are warranted for service-connected varicose veins of the right and left lower extremities throughout the appeal period.

Finally, the Veteran has indicated he is still employed, therefore, the issue of entitlement to a TDIU has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

A 40 percent schedular disability for varicose veins of the right lower extremity is granted throughout the appeal period, subject to the legal authority governing the payment of compensation.

A 40 percent schedular disability for varicose veins of the left lower extremity is granted throughout the appeal period, subject to the legal authority governing the payment of compensation.




REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

In a November 2013 disability benefits questionnaire (DBQ), the physician noted that the Veteran's varicose veins impacted his ability to work and have a substantial impact on his daily activities.  Additionally, the March 2017 VA examiner also noted that the Veteran' varicose veins impact his ability to work and the Veteran reports that he is unable to stand on his feet for prolonged period of time.  Thus the RO should adjudicate the question of whether a higher initial rating for the Veteran's right and left lower extremity varicose veins on an extraschedular basis is warranted.  

The recent amendment to 38 C.F.R. §3.321(b)(1) removes the phrase "upon field station submission," apparently eliminating the concept of extraschedular referral. See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017) ("We agree that the ROs should make these fact-intensive decisions in the first instance, and we have therefore revised the rule by eliminating the phrase 'upon field submission' and the word 'referred'").  The RO should therefore take action consistent with the recent amendment.

Accordingly, the claims for extraschedular ratings for right and left lower extremity varicose veins are REMANDED for the following action:

After undertaking any additional evidentiary development deemed necessary, adjudicate the issues of entitlement to extraschedular ratings for right and left lower extremity varicose veins, consistent with the recent amendment to 38 C.F.R. § 3.321(b)(1).  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


